TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00305-CV



                                   Cory Abernathy, Appellant

                                                 v.

                                      David Dire, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-12-001993, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s notice of appeal was filed in the trial court on March 28, 2012, and the

record was filed in this Court in May 2012. We granted appellant’s first motion for extension of

time to file appellant’s brief, making the brief due August 6. On August 6, appellant filed a motion

to dismiss the appeal, but the motion was rejected because it lacked a certificate of conference. On

August 29, we sent appellant notice that the brief was overdue, noting that a corrected motion had

not been filed, and stating that we would dismiss the appeal for want of prosecution if appellant did

not respond by September 10. To date, appellant has not filed a brief, a motion for extension of

time, or a corrected motion to dismiss or otherwise responded to our notice. We therefore dismiss

the appeal for want of prosecution. Tex. R. App. P. 42.3(b).
                                          __________________________________________

                                          David Puryear, Justice

Before Justices Puryear, Pemberton and Henson

Dismissed for Want of Prosecution

Filed: October 4, 2012




                                                2